UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 26, 2013 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 000-50571 98 -1042523 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices, including zip code) (604) 456-6010 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On February 26, 2013, Response Biomedical Corp. (the Company) announced by press release that Mr. Darby L. Darilek has joined the Company on February 25, 2013 as its Director of U.S. Sales. The hire of Mr. Darilek follows a successful U.S. FDA audit, the launch of the RAMP ® 200 in the U.S. for use in laboratory settings and the two new U.S based distribution agreements. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description Press release of Response Biomedical Corp. dated February 26, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPONSE BIOMEDICAL CORP. By: /s/William J. Adams William J. Adams Chief Financial Officer Date: March 1, 2013 EXHIBIT INDEX ExhibitNumber Description Press release of Response Biomedical Corp. dated February 26, 2013
